Citation Nr: 1222856	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  97-04 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York
 
THE ISSUES
 
1.  Entitlement to a compensable rating for scarring of the left testicular area, status post incision and drainage hematoma, prior to March 16, 2006.
 
2.  Entitlement to a rating in excess of 10 percent for scarring of the left testicular area, status post incision and drainage hematoma, from March 16, 2006.  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
 
 
 

ATTORNEY FOR THE BOARD
 
G. E. Wilkerson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty for training from September 1976 to January 1977.

This case comes before the Board of Veterans' Appeal (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
In March 1997, the Veteran testified before a Decision Review Officer at the RO.  In addition, the Veteran presented testimony at a March 2004 hearing held at the RO before a Veterans Law Judge who has since retired.  The Board afforded the appellant the opportunity for another hearing.  In March 2012, the claimant indicated that he did not want another hearing. 
 
In an August 2004 decision, the Board denied the Veteran's claim for higher rating for scarring of the left testicular area, status post incision and drainage hematoma.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2007, the Court issued a memorandum decision, vacating the Board's decision and remanding the claim to the Board for further proceedings consistent with the Court's decision.
 
In February 2008, the Board remanded the Veteran's claim for additional development consistent with the Court's memorandum decision.
 
In a March 2009 Supplemental Statement of the Case, the RO awarded a 10 percent rating for scarring of the left testicular area, status post incision and drainage hematoma, effective March 16, 2006.  
 
In August 2011 and January 2012 rating decisions, the RO granted separate ratings for erectile dysfunction, epididymitis and orchalgia, and urinary frequency/urgency, and awarded special monthly compensation on the base of loss of use of a creative organ.  The Veteran has not perfected an appeal with respect to these decisions, and they are not before the Board for consideration.  38 U.S.C.A. § 7105 (West 2002).
 
 
FINDING OF FACT
 
Since March 4, 1995, scarring of the left testicular area, status post incision and drainage hematoma has been shown to be painful on examination; however, it affects an area less than 12 square inches, the scars are not poorly nourished, ulcerated, deep, or unstable, and the scarring does not limit the function of any body part.
 
 
CONCLUSIONS OF LAW
 
1.   The criteria for a 10 percent rating, but no higher, for scarring of the left testicular area, status post incision and drainage hematoma, from March 4, 1995 to March 5, 2006, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7801-7805 (2008).
 
2.  The criteria for a rating in excess of 10 percent for scarring of the left testicular area, status post incision and drainage hematoma from March 6, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321(b), 4.118, Diagnostic Codes 7801-7805.
 
 

 
I.  The Veterans Claims Assistance Act of 2000 
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in July 2003 and March 2008 correspondence of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence it to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in an August 2011 supplemental statement of the case.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. The Veteran was provided the opportunity to meaningfully participate in the adjudication of this claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 
 
II.  Analysis
 
By way of history, in a March 1978 rating decision VA granted entitlement to service connection for residuals of left testicular area trauma to include residuals of an incision and drainage of a hematoma.  A 10 percent rating was assigned effective January 28, 1977.  In a September 1982 rating decision, VA reduced the rating to a noncompensable evaluation effective December 1, 1982.  The Veteran filed the instant claim for increased rating in March 1995.  As noted above, during the course of the Veteran's appeal, VA awarded a 10 percent rating for the disability, effective March 16, 2006.  
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The RO has staged the ratings for this disability during the appeal period, and the Board has reviewed the evidence in light of the possibility that different ratings may be warranted for different time periods.
 
The Board has also reviewed all the evidence in the Veteran's claims files and on Virtual VA, which includes his written contentions, Board hearing testimony, service treatment records, VA and private medical records, and various VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
As the Veteran's claim for an increased rating was filed prior to October 23, 2008, the criteria in effect prior to that date are controlling.  73 Fed.Reg. 54708 (2008).
 
VA previously revised portions of the criteria for evaluating skin disabilities, to include scars during the course of the Veteran's claim in 2002.  See 38 C.F.R. § 4.118 (2002).  The Board notes, however, that the Diagnostic Codes under which the Veteran's scarring disability has been evaluated-7804 and 7805-remained largely unchanged.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.   Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).
 
Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Id.  

Diagnostic Code 7803 provides a 10 percent rating for a superficial, poorly nourished scar with repeated ulceration.  Id.

Diagnostic Code 7804 provides a 10 percent rating for a superficial scar that is tender and painful on objective demonstration.  Id.
 
Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.

On VA examination in April 1996, the Veteran reported that he experienced a traumatic injury to the left testicle in service in 1976.  He indicated that the testicle had to be removed and a "rubber ball" was placed in his scrotum.  Subjective complaints included pain on walking and with sports activities, lifting weights, and during intercourse.  Objectively, the examiner observed a surgical scar on the scrotum.  There was right inguinal area tenderness.  The diagnosis was status post traumatic injury to the scrotum resulting in a slight thickening of the left scrotal wall and an atrophic left testicle.
 
During a March 1997 Decision Review Officer hearing, the Veteran testified that he experienced severe pain and swelling in the groin area.  He reported taking pain medication and needing to elevate his feet to alleviate the pain and swelling.  The Veteran also reported occasional discoloration, itching, and secretion in the groin area.  He reported sometimes missing work due to testicular pain, and he submitted a statement from his wife reflecting that he had difficulty maintaining erection due to pain and discomfort.
 
An April 1997 VA genitourinary examination was unremarkable, and no pertinent findings were indicated.
 
On VA outpatient treatment in June 1997, the Veteran indicated that he had been wearing scrotal support since his surgery.  He reported difficulty walking and sitting due to scrotal pain.  A June 1997 scrotal ultrasound revealed punctuate calcification in the right and left testis and a small hypoechoic left epididymis with cystic changes.
 
At a July 2003 VA examination the Veteran continued to report left testicular pain with heavy lifting.  A physical examination revealed a scar of the left testicle measuring one centimeter by less than one centimeter.  There was no pain in the scar on examination or adherence to underlying tissue.  The testicular skin was within normal limits and his testicles were symmetric bilaterally.  There was no elevation or depression of the scar, and the scar was stable.  The examiner described the scar as superficial and not deep.  There was no inflammation, edema, keloid formation, hypo or hyperpigmentation, or induration.  There was no limitation of function due to the scar.
 
During the Veteran's March 2004 Board hearing, the appellant testified that he had experienced testicular pain on some level every day since the in-service injury.  He reported that surgical intervention had been recommended to alleviate his complaints of pain, but he did not want to have any additional surgery.  While he reported no difficulty obtaining an erection, he stated that he experienced pain after intercourse.  He described no other problems with his scarring other then tenderness.  The Veteran's wife testified that he urinated approximately four times per hour.
 
An October 2005 private testicular sonogram revealed a diffusely heterogeneous echo text without evidence of acute pathology.
 
On VA outpatient treatment in June 2006, the Veteran discussed his decrease in force with ejaculation and the presence of epididymitis.  
 
A June 2007 VA outpatient treatment report reflects that the Veteran presented with a history of left testicular pain.  An ultrasound showed chronic epididymitis and right variococele.  He denied nocturia, urgency, weak stream, hematuria, or dysuria.  On examination of the testes, there was no tenderness, hydroceles, or masses, but epididymides were palpated bilaterally.  The impression was that the appellant had a varicocele.
 
An April 2008 VA examination report reflects objective findings including a barely visible two centimeter linear scar of the left testicle.  The Veteran reported that the scar was tender to the touch.  There were no signs of ulceration or breakdown of the skin.  The skin texture was normal, and the scar was described as superficial.  There was no area of induration or inflexibility, or limitation of motion secondary to the scar.
 
A September 2008 private medical report from Nassau Suffolk Urology indicated that the Veteran presented with a history of chronic left testicular pain.  A scrotal sonogram revealed a heterogeneous, cystic left testicle that was unchanged from prior examination.  The diagnoses were was orchitis and epididymitis, unspecified; and a varicocele.
 
At a November 2008 VA urology clinic visit the Veteran again presented with complaints of left testicular pain which radiated from the front to the back and had not been associated with scrotal swelling or redness.  He underwent an ultrasound, which revealed a small right varicocele and heterogeneous left epididymis, most likely due to chronic epididymitis.  The examiner noted that the findings were consistent with chronic left epididymitis.
 
A February 2009 VA examination revealed a five centimeter linear left testicular area scar.  There was pain on examination, but there was no adherence, and the skin texture was normal.  There were no signs of skin ulceration or breakdown.  The examiner described the scar as superficial.  There were no areas of induration or inflexibility.  There was no limitation of motion secondary to the scar.  The examiner opined that the scar had remained unchanged since service.  The Veteran reported that the disability affected his activities of daily living in that he experienced pain and burning on urination or defecation.
 
During an October 2009 VA genitourinary examination the Veteran continued to complain of left testicular and groin area pain.  He reported that since his in-service surgery he had experienced a constant, throbbing pain which he rated a 6 out of 10 with intermittent spikes of sharp pain rated a 10 out of 10.  He indicated that pain was exacerbated by activity that increased intra-abdominal pressure.  The Veteran reported that he used a groin support, which minimized pain while walking but did not help when he was standing still.  Other symptoms noted included erectile dysfunction and pain with intercourse.  He denied frequency, incontinence, or bladder dysfunction.  

On physical examination of the genitalia, there was tenderness to palpation of the left testicle and epididymal tissue.  There were no masses, edema, or erythema indicated.  The diagnoses were chronic epididymitis and orchalgia.  The examiner determined that left testicular heterogeneity was likely secondary to old trauma with a few subcentimeter intratesticular cysts consistent with chronic left epididymitis, and a small right varicocele.  The Veteran reported that he was able to carry out activities of daily living.
 
During a February 2010 VA examination, the Veteran reported left testicular pain that radiated up into the left lower quadrant of his abdomen that was exacerbated by any activity that increased his intra-abdominal pressure.  Physical examination revealed tenderness to palpation of the left testicle/epididymitis.  There were no masses present.  An ultrasound revealed an area of heterogeneity with striations suggestive of scarring, most likely from prior infectious or vascular insult.  There were also severe intratesticiular cysts, as seen on prior examination.  There was also trace right hydrocele and small right varicocele.  The assessment was chronic epididymitis and orchalgia. 
 
A November 2010 VA genitourinary examination report reflects that the Veteran complained of frequent urination and erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was more likely than not secondary to residuals of an incision of a hematoma, which was a residual of left testicular trauma.  The examiner noted that any genitourinary tract abnormality can cause erectile dysfunction.
 
At a November 2011 genitourinary examination the Veteran reported voiding dysfunction including frequent urination.  It was also noted that the Veteran had a scar related to the condition, but the examiner indicated that it was not painful or unstable or greater than 39 square centimeters.
 
With respect to the period from March 1995 to March 5, 2006, the record consistently reflects that the Veteran complained of left testicular area pain.  On VA examination in 1996, the examiner noted testicular area tenderness.  Given these findings, and resolving reasonable doubt in favor of the Veteran, a 10 percent rating for painful scarring pursuant to Diagnostic Code 7804 is warranted for this period.   
 
The Board finds, however, that a rating in excess of 10 percent is not warranted for the period either prior to or since March 6, 2006.  As noted above, the scar measures only approximately 5 centimeters and it is not deep.  Thus, a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7801 or 7802 is not warranted.  Moreover, a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 for painful or unstable scars is warranted only if there three or more such scars.  In this case, there is only one scar.
 
In considering whether the Veteran would be entitled to evaluation based upon limitation of the body part affected under 38 C.F.R. § 4.118, Diagnostic Code 7805, the Board finds that such an evaluation is not warranted.  As noted, the RO has already awarded separate ratings for functional impairment related to the left testicular scarring, post incision and drainage of a hematoma.  These include separate ratings for erectile dysfunction, epididymitis and orchalgia, and urinary frequency/urgency.  The RO has also awarded special monthly compensation on the basis of a  loss of use of a creative organ.  Therefore, the Board finds no basis to assign a rating in excess of 10 percent on the basis of a limitation of function.
 
Finally, the Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
As discussed above, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and higher evaluations are available for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.
 
For all the foregoing reasons, the Board finds that a 10 percent, but no higher, rating for the Veteran's left testicular scarring prior to March 6, 2006, is warranted, but that a rating in excess of 10 percent is not warranted either prior to or since March 6, 2006.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating than those herein assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
 
ORDER
 
Entitlement to a 10 percent rating for scarring of the left testicular area, status post incision and drainage hematoma from March 4, 1995 to March 5, 2006, is granted subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to a rating in excess of 10 percent for scarring of the left testicular area, status post incision and drainage hematoma from March 6, 2006 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


